     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 1 of 8




 1                                                                                         KAB

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Crispin Granados,                              No. CV 20-01099-PHX-SPL (MHB)
10                          Plaintiff,
11    v.                                             ORDER
12
      State of Arizona, et al.,
13
                            Defendants.
14
15           Plaintiff Crispin Granados, who is currently confined in the Arizona State Prison
16   Complex-Florence, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983.
17   Before the Court are ten Petitions/Motions filed by Plaintiff, which are construed as
18   motions seeking injunctive relief, and Defendants Carillo and Drake’s Motion to Strike
19   three of the Motions (Doc. 39).
20   I.      Background
21           On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
22   an Eighth Amendment excessive force claim against Defendant Carrillo in Count One
23   based on an incident that allegedly occurred on January 7, 2020, and an excessive force
24   claim against Defendant Drake in Count Three based on an incident that allegedly occurred
25   on March 4, 2020. (Doc. 7.) The Court dismissed the remaining claims and Defendants.
26   (Id.)
27   ....
28   ....
     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 2 of 8




 1   II.    Plaintiff’s Motions
 2          A.     “Petition to Review Threat[]s commit[t]ed for the C.O.[]s of A.S.P.C. of
                   A.D.C.” (Doc. 15)
 3
            In his Motion entitled “Petition to Review Threat[]s commit[t]ed for the C.O.[]s of
 4
     A.S.P.C. of A.D.C.” (Doc. 15), Plaintiff asserts that he is being kept in “animal conditions”
 5
     and that unidentified correctional officers tell him that he will not be getting medical
 6
     assistance, unidentified COs deny Plaintiff his “legal property,” unidentified staff took his
 7
     legal mail without justification, and that the day Plaintiff wrote his Motion, his legal
 8
     property was again taken and Plaintiff wants “to know the reason.” Plaintiff also alleges
 9
     that Defendant Drake raped him on March 4, 2020, on September 25, 2020, CO Ballas
10
     threatened Plaintiff and put him into maximum security for no reason, and on September
11
     30, 2020, CO Ballas refused to take Plaintiff to medical unless he stood up from his
12
     wheelchair and walked. As relief, Plaintiff requests that criminal charges be brought
13
     against the officers and that the Court direct the COs at Eyman-Unit SMU 1 to return
14
     Plaintiff’s legal property relating to his criminal case.
15
            B.     “Petition to File Charges for Threat to Safety—Excessive Force by an
16                 Officer—Medical Care” (Doc. 22)
17          In his December 9, 2020 Motion entitled “Petition to File Charges for Threat to
18   Safety—Excessive Force by an Officer—Medical Care” (Doc. 22), Plaintiff asserts that on
19   December 9, 2020, CO Gonzalez forced Plaintiff and his cellmate to remove their clothes
20   and stay unclothed for several minutes; thereafter, Plaintiff was pepper sprayed by another
21   CO for no reason, and Plaintiff was refused medical care and provided the “wrong medical
22   care.” As relief, Plaintiff requests “charges” for “verbal assault,” “threat to safety,” “sexual
23   assault with acts of sexual depravation of immorality,” “excessive[] force by an officer,”
24   “abuse of force,” “torture physical/mental trauma emotional,” “pain and suffering,” and
25   “abuse about disabled handicap [sic] person.” Plaintiff includes an illegible Health Needs
26   Request with his Motion.
27          Plaintiff also asserts that on December 15, 2020, CO Wildfield came to his cell and
28   told Plaintiff to stand up, walk, and to speak English, and told Plaintiff that if he did not do



                                                  -2-
     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 3 of 8




 1   those things, Wildfield would file a “false report.” Plaintiff asserts that on December 18,
 2   2020, medical personnel came to his cell to provide him treatment, but the COs told
 3   Plaintiff to stand up in his cell and to walk and run, and Plaintiff was then denied medical
 4   assistance.
 5          C.     Petition to File Charges for Medical Care Threat to Safety (Doc. 25)
            In his January 22, 2021 Motion entitled “Petition to File Charges for Medical Care
 6
     Threat to Safety” (Doc. 25), Plaintiff asserts that on January 22, 2021, a male nurse refused
 7
     to treat Plaintiff because Plaintiff complained about correctional officers, and the nurse
 8
     made a false report in the medical record. Plaintiff does not specifically state what relief
 9
     he seeks in this “motion,” other than to “file charges.”
10
            D.     Petition to File Charges for Threat to Safety Acts on January 20, 2021
11
                   (Doc. 26)
12          In his January 20, 2021 Petition to File Charges for Threat to Safety on January 20,
13   2021, Plaintiff asserts that CO Gonzalez hit and kicked Plaintiff while Plaintiff’s hands
14   were in handcuffs. Plaintiff requests criminal charges against Gonzalez for physical
15   assault, verbal assault, threats, torture, verbal harassment, injuries, discrimination, abuse
16   of authority, and abuse of a handicapped disabled person. Plaintiff asserts that CO Atondo
17   hit Plaintiff in the head, chest, and face for two minutes. As relief, Plaintiff seeks to “file
18   charges” for physical assault, verbal assault, injury, verbal harassment, and threats of death.
19          E.     Petition to File Charges for Threat to Safety-Excessive Force by an
20                 Officer (Docs. 30 and 33)1

21          In his January 31, 2021 Petition to File Charges for Threat to Safety-Excessive

22   Force by an Officer (Doc. 30), Plaintiff asserts that on January 29, 2021, a CO entered his

23   cell and began to hit him in the head. Plaintiff asserts that he wants to file “charges” for

24   verbal assault, physical assault, and injury. Plaintiff also asserts that on January 31, 2021,

25   CO Gonzalez told another prisoner to attack Plaintiff and the prisoner did attack Plaintiff

26
27
28          1
             The filings at Docs. 30 and 33 are the same Motion with “corrected” page numbers.
     (Doc. 33.)

                                                  -3-
     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 4 of 8




 1   and after that, a different CO used pepper spray on Plaintiff. Thereafter, CO Atondo pushed
 2   Plaintiff out of his wheelchair and kicked Plaintiff in the lower back with his foot.
 3          F.     Petition to File Charge for Medical Care Threat to Safety (Doc. 36)
 4          In his March 7, 2021 Petition to File Charge for Medical Care Threat to Safety (Doc.
 5   36), Plaintiff asserts that on February 28, 2021, a nurse told him that medical would not
 6   see him unless he walks to medical. Plaintiff next alleges on March 1, 2021, when he
 7   requested a wheelchair from a nurse assistant, she responded with death threats. Plaintiff
 8   next alleges that on March 4, 2021, a false report was created stating that Plaintiff refused
 9   to go to medical because Plaintiff refused to walk there without a wheelchair.
10          G.     Petition to File Charges for Medical Care by Threats of Death (Doc. 37)
11          In his April 15, 2021 Petition to File Charges for Medical Care by Threats of Death
12   (Doc. 37), Plaintiff asserts that on April 15, 2021, two medical assistants came to his cell
13   and offered him the COVID-19 vaccine, but then refused to give it to him because he does
14   not speak English.
15          H.     Motion in Reference About Medical Care (Doc. 38)
16          In his April 29, 2021 Motion, Plaintiff asserts that on March 22, 2021, and April 5,
17   2021, April 9, 2021, a nurse did not pick up Plaintiff’s Health Needs Requests.
18          I.     Motion to File Charge for Medical Care (Doc. 40)
19          In his May 3, 2021 Motion, Plaintiff asserts that on May 3, 2021, a medical assistant
20   and corrections officer issued threats to Plaintiff when he refused to speak English to them.
21   III.   Injunctive Relief Standard
22          “A preliminary injunction is ‘an extraordinary and drastic remedy, one that should
23   not be granted unless the movant, by a clear showing, carries the burden of persuasion.’”
24   Lopez v. Brewer, 680 F.3d 1068, 1072 (9th Cir. 2012) (quoting Mazurek v. Armstrong, 520
25   U.S. 968, 972 (1997) (per curiam)); see also Winter v. Natural Res. Def. Council, Inc., 555
26   U.S. 7, 24 (2008) (citation omitted) (“[a] preliminary injunction is an extraordinary remedy
27   never awarded as of right”). A plaintiff seeking a preliminary injunction must show that
28   (1) he is likely to succeed on the merits, (2) he is likely to suffer irreparable harm without



                                                 -4-
     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 5 of 8




 1   an injunction, (3) the balance of equities tips in his favor, and (4) an injunction is in the
 2   public interest. Winter, 555 U.S. at 20. “But if a plaintiff can only show that there are
 3   ‘serious questions going to the merits’—a lesser showing than likelihood of success on the
 4   merits—then a preliminary injunction may still issue if the ‘balance of hardships tips
 5   sharply in the plaintiff’s favor,’ and the other two Winter factors are satisfied.” Shell
 6   Offshore, Inc. v. Greenpeace, Inc., 709 F.3d 1281, 1291 (9th Cir. 2013) (quoting Alliance
 7   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011)). Under this serious
 8   questions variant of the Winter test, “[t]he elements . . . must be balanced, so that a stronger
 9   showing of one element may offset a weaker showing of another.” Lopez, 680 F.3d at
10   1072.
11           Regardless of which standard applies, the movant “has the burden of proof on each
12   element of the test.” See Envtl. Council of Sacramento v. Slater, 184 F. Supp. 2d 1016,
13   1027 (E.D. Cal. 2000). Further, there is a heightened burden where a plaintiff seeks a
14   mandatory preliminary injunction, which should not be granted “unless the facts and law
15   clearly favor the plaintiff.” Comm. of Cent. Am. Refugees v. INS, 795 F.2d 1434, 1441 (9th
16   Cir. 1986) (citation omitted).
17           The Prison Litigation Reform Act imposes additional requirements on prisoner
18   litigants who seek preliminary injunctive relief against prison officials and requires that
19   any injunctive relief be narrowly drawn and the least intrusive means necessary to correct
20   the harm. 18 U.S.C. § 3626(a)(2); see Gilmore v. People of the State of Cal., 220 F.3d 987,
21   999 (9th Cir. 2000).
22           A court may issue an injunction against a non-party only where the non-party acts
23   in active concert or participation with an enjoined party. Fed. R. Civ. P. 65(d)(2) (a
24   preliminary injunction only binds those who receive actual notice of it by personal service
25   or are parties, their officers, agents, servants, employees, and attorneys, and persons in
26   active concert); see Zepeda v. INS, 753 F.2d 719, 727 (9th Cir. 1985) (“A federal court may
27   issue an injunction if it has personal jurisdiction over the parties and subject matter
28   jurisdiction over the claim; it may not attempt to determine the rights of persons not before



                                                  -5-
     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 6 of 8




 1   the court.”); see also Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 110
 2   (1969).
 3   IV.      Discussions
 4            Plaintiff’s Petitions/Motions are improper for several reasons. This Court has
 5   jurisdiction over Plaintiff’s claims for excessive force alleged in his initial Complaint. The
 6   Court has no jurisdiction over Plaintiff’s claims that arose on other dates against other
 7   actors, and therefore, the Court lacks jurisdiction to grant Plaintiff any of the relief he seeks
 8   in any of his “Petitions.”
 9            To the extent Plaintiff seeks to have criminal charges brought against any individual,
10   the Court does not have the authority to bring criminal charges on Plaintiff’s behalf and
11   criminal charges cannot be brought in this civil action.
12            To the extent Plaintiff seeks to file other civil actions, he must file such actions on
13   the court-approved form and file an Application to Proceed In Forma Pauperis in those
14   actions.
15            To the extent Plaintiff seeks to amend his Complaint in this action, Plaintiff must
16   comply with Rule 15 of the Federal Rules of Civil Procedure and LRCiv 15.1,2 and because
17
18
     2
19       LRCiv 15.1 provides:
20
                     A party who moves for leave to amend a pleading must attach
21                   a copy of the proposed amended pleading as an exhibit to the
                     motion, which must indicate in what respect it differs from the
22                   pleading which it amends, by bracketing or striking through the
23                   text to be deleted and underlining the text to be added. The
                     proposed amended pleading must not incorporate by reference
24                   any part of the preceding pleading, including exhibits. If a
25                   motion for leave to amend is granted, the party whose pleading
                     was amended must file and serve the amended pleading on all
26                   parties under Rule 5 of the Federal Rules of Civil Procedure
27                   within fourteen (14) days of the filing of the order granting
                     leave to amend, unless the Court orders otherwise
28
     LRCiv 15.1.

                                                   -6-
     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 7 of 8




 1   the deadline to amend pleadings has passed (Doc. 32 at 1), Plaintiff must also meet the
 2   good cause standard set forth in Rule 16 of the Federal Rules of Civil Procedure.
 3          Moreover, the Court notes that many of the alleged incidents occurred the same day
 4   or within days of the date Plaintiff filed his petition(s). Under the Prison Litigation Reform
 5   Act, a prisoner must exhaust “available” administrative remedies before filing an action in
 6   federal court. See 42 U.S.C. § 1997e(a); Vaden v. Summerhill, 449 F.3d 1047, 1050 (9th
 7   Cir. 2006); Brown v. Valoff, 422 F.3d 926, 934-35 (9th Cir. 2005). The prisoner must
 8   complete the administrative review process in accordance with the applicable rules. See
 9   Woodford v. Ngo, 548 U.S. 81, 92 (2006). Exhaustion is required for all suits about prison
10   life, Porter v. Nussle, 534 U.S. 516, 523 (2002), regardless of the type of relief offered
11   through the administrative process, Booth v. Churner, 532 U.S. 731, 741 (2001). It is clear
12   from the content of Plaintiff’s Petitions that he did not attempt to exhaust his claims prior
13   to filing his Petitions. Plaintiff is warned that if he does not exhaust claims before filing
14   them in federal court, he will not be able to proceed with his claims and they will be
15   dismissed for failure to exhaust.
16          For the foregoing reasons, Plaintiff’s Petitions will be denied.
17          Plaintiff is warned that if he files any other “petitions” or “motions” that suffer from
18   the defects identified in this Order, such petitions or motions will be stricken from the
19   docket without further discussion.
20          IT IS ORDERED:
21          (1)    The reference to the Magistrate Judge is withdrawn as to Plaintiff’s
22   Petitions/Motions (Docs. 15, 22, 25, 26, 30, 33, 36, 37, 38, 40) and Defendants Carillo and
23   Drake’s Motion to Strike (Doc. 39).
24          (2)    Plaintiff’s Petitions/Motions (Docs. 15, 22, 25, 26, 30, 33, 36, 37, 38, 40) are
25   denied.
26   ///
27   ///
28   ///



                                                  -7-
     Case 2:20-cv-01099-SPL-MHB Document 41 Filed 05/12/21 Page 8 of 8




 1           (3)   Defendants Carillo and Drake’s Motion to Strike (Doc. 39) is denied as
 2   moot.
 3           Dated this 12th day of May, 2021.
 4
                                                       Honorable Steven P. Logan
 5                                                     United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 -8-
